CANTY, J.
I concur in the result, on the ground that, assuming the complaint to be true, the order of confirmation of the sale was procured by fraud on the court, and that the same and the sale itself were a fraud on the creditors and stockholders of Seymour, Sabin & Co.; that, if plaintiff did not participate in that fraud, he is entitled to maintain the action; that it does not appear that he did partid*49pate in the fraud, or that, when he signed the bond in question, he knew that any fraud was contemplated, or that any order of the court was being disobeyed or evaded, or that he intended to aid in deceiving the court.